By the Court, Wallace, C. J.:
In 1859 the administrator of the estate of John Kittleman commenced an action of ejectment against Cunningbam (who is the plaintiff in this action) and his tenants to recover the premises in controversy here, being a lot in San Francisco. The complaint of the administrator filed in that action averred that at the time of his death his intestate, Kittleman, was seized in fee as owner of -the premises; this - averment was denied by the defendants, who set up title in Cunningham, their landlord, who defended the action. The trial of the action subsequently had was upon the merits of the titles respectively claimed and relied upon by the parties, and resulted, in the year 1863, in a final judgment in favor of the defendants.
In the present action, commenced by Cunningham in the year 1868 against Henry Rice, administrator of Kittleman’s estate, Delos R. Ashley and Jesse D. Carr, to quiet his title to the premises, the defendant Ashley denied the title of Cunningham, and set up title in himself, derived to him from the heirs at law of Kittleman, and a judgment for Cunningham having been subsequently rendered in the Court below, this appeal is taken from the judgment and from an order denying a new trial.
*492It appears that at the trial of the present action the plaintiff, Cunningham, put in evidence a grant of the premises made by the Alcalde to one Gelston, in June, 1847, and proved that the title of Gelston had subsequently vested in himself. He then read in evidence the record of the action of ejectment, and, after giving some further evidence not material to be stated, rested.
The defendant Ashley then offered to prove that the said John Kittleman died seized of the lot in controversy, and that Kittleman derived title under an Alcalde grant bearing date of December, 1846, the same title which was brought in controversy in the action of ejectment; and that this title of Kittleman had passed to and become vested in himself “by divers mesne conveyances from the heirs of said John Kittleman.” This offer was objected to upon several grounds, among them upon the ground that by reason of the judgment rendered in the action of ejectment, the defendant Ashley was estopped to allege the title of Kittleman or to deny that of Cunningham, and the Court below having thereupon excluded the evidence offered by the defendant Ashley upon this point, the propriety of its ruling in this respect is the principal question to be determined here.
1. The pleadings in the action of ejectment having placed the title to the premises directly in issue, there can be no doubt that had Kittleman himself been the party plaintiff in the action when the judgment was rendered, that judgment must have concluded him during his lifetime, and his heirs after his decease, and, by necessary consequence, must have also concluded Ashley, whose title is only such title as the heirs of Kittleman might have asserted for themselves after the death of their ancestor.
2. It is insisted, however, for the appellant Ashley, that the judgment rendered in the action of ejectment, instituted, as we have seen, by the administrator of Kittleman, cannot be held to have concluded his heirs, “for the reason that *493the administrator did not have in him the legal title.” The one hundred and ninety-fifth section of the Act to regulate the settlement of the estates of deceased persons provides, in express terms, that an administrator may maintain an action “for the recovery of any property, real or personal,” in any case in which the same might have been maintained by the intestate.
In view of this provision of the statute, it becomes unnecessary to inquire into what is the nature of the title of an administrator, either as to the lands or goods of his intestate, or whether he can be properly said to have in himself any title whatever to either. The principle of law upon which the estoppel rests has reference to the fact that in the former action the hostile titles were directly opposed before the Court rendering the former judgment, and that the superiority of the one over the other was ascertained and fixed by that judgment. That an administrator appearing in an action involving the interests of the estate, represents as well the heirs as the creditors of the deceased is well settled. But he represents not only the interests of heirs and creditors, but also the title which the deceased had at the time of his death. When, therefore, in an action of ejectment, an administrator, seeking to recover the real estate of his intestate, alleges upon the record the seizin of that intestate, he thereby tenders an issue directly upon the title of the premises. If issue be joined by the defendant upon this point, and judgment be rendered, it is necessarily an adjudication that the title of the intestate was or was not superior to the title set up, or which might have been set up by the defendant in the action.
Title is the means by which the right to possess property is made to appear. The authority conferred, and the duty expressly imposed by statute upon the administrator to institute actions to recover real property belonging to the estate which he administers, necessarily import that he is to make *494such averments in pleading, and support them, if he can, with such proof as would entitle him in point of law to recover the possession of the premises by the judgment of the Court. The title upon which he is to recover is not his own title, nor that of the heirs or the creditors he represents, but the title of the intestate. The seizin upon which he must rely is the seizin which the deceased had at the time of his death. It is that title and that seizin which is put in issue, and the sufficiency of which is determined by the judgment rendered in the action. If the judgment be in favor of the administrator, it amounts to an adjudication that the title of the deceased, represented by the administrator, is superior to that upon which the defendant relies; and such a judgment would, upon that point, estop the defendant or his privies in a subsequent action brought for the recovery of the same premises in favor of the administrator, or the' heirs, after distribution made, or in favor of any person who had subsequently succeeded to that title, or to the right to assert it in Court. A1V these consequences necessarily flow from the statutory right of the administrator to sue for the recovery of the estate of the deceased, otherwise there is the anomaly of an action brought, and a judgment rendered upon the issue joined, by which judgment, however, nothing is in effect determined, and no one concluded. So, if (as in the action of the Administrator of Kittleman v. Cunningham) upon an action brought by the administrator against a defendant in possession of real property, upon the allegation of seizin in the deceased at the time of his death, it be adjudged that the intestate was not seized, or that the defendant had the better title, the legal consequence follows, that the administrator, the heirs, and creditors, and all persons subsequently asserting that title, as having vested in themselves by reason of the death of the intestate, are alike estopped to deny the superiority of the title of the defendant adjudicated in the former action.
*495I am, therefore, of opinion, that the evidence offered by the defendant Ashley was correctly excluded by the Court. This view renders it unnecessary to consider the other points made, as to the effect of the judicial proceedings by which it was adjudged as between the heirs of Kittleman and the defendant Carr that the conveyance made to the latter by the administrator was void, for, under the views already announced, the heirs themselves being estopped by the judgment in the Cunningham case, the defendant Ashley, claiming only as their grantee, must be held to be also concluded by that judgment.
The judgment and order denying a new trial are affirmed as of April 25th, 1870.
Mr. Justice Niles did not express an opinion.